—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered June 4, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence that defendant sold cocaine and we find no basis to disturb the jury’s findings as to credibility.
The challenged portions of the People’s summation were the subject of prompt curative instructions when the comments were made and in the court’s charge. When asked, at the conclusion of the court’s charge, whether he had any exceptions or requests, defense counsel responded that he did not. *274The challenge is thus unpreserved. Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.